DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 10/11/2021.  Claims 1-20 are currently pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10,814,858 and US 10,611,359, respectively, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a method of managing a powertrain having an internal combustion engine and a transmission including implementing the firing fraction transition or the transitory firing fraction change using a transition protocol that involves skip fire or other cylinder output level modulation, whereby the transmission is affirmatively prevented from shifting during the firing fraction transition or transitory firing fraction change, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious an engine controller configured to implement the firing fraction transition or the transitory firing fraction change using a skip fire or other cylinder 
The prior art does not disclose nor render obvious a method of managing a powertrain having an internal combustion engine and a transmission during transmission gear changes including, when it is determined that the current operational effective firing fraction is not desired for use during the transmission shift, transitioning to a second effective firing fraction that is desired for use during the shift before an inertia phase of the shift is initiated, in combination with the other method steps required by independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	PIRJABERI et al. (US 2017/0067401 A1), being the closest prior art, discloses a skip fire engine control system that sets various engine firing fractions but fails to disclose the above mentioned limitations that deal with affirmatively preventing a transmission shift during specific conditions or transitioning to a second firing fraction when it is determined that the current firing fraction is not desired for used during a transmission shift. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655